19-01294-scc   Doc 43-1   Filed 10/10/19 Entered 10/10/19 14:34:01   Attachment A
                            - Proposed Order Pg 1 of 4




          ATTACHMENT A
19-01294-scc     Doc 43-1     Filed 10/10/19 Entered 10/10/19 14:34:01    Attachment A
                                - Proposed Order Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                          Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L.               Case No. 18-11094 (SCC)
DE C.V., et al.                                 (Jointly Administered)

Debtors in a Foreign Proceeding.



GONZALO GIL-WHITE, PERSONALLY                   Adv. Pro. No. 19-01294
AND IN HIS CAPACITY AS FOREIGN
REPRESENTATIVE OF PERFORADORA
ORO NEGRO, S. DE R.L. DE C.V. AND
INTEGRADORA DE SERVICIOS
PETROLEROS ORO NEGRO, S.A.P.I. DE
C.V.

                     Plaintiff,

              -against-

ALP ERCIL; ALTERNA CAPITAL
PARTNERS, LLC;
AMA CAPITAL PARTNERS, LLC;
ANDRES CONSTANTIN ANTONIUS-
GONZÁLEZ; ASIA RESEARCH AND
CAPITAL MANAGEMENT LTD.; CQS
(UK) LLP; FINTECH ADVISORY, INC.;
DEUTSCHE BANK MÉXICO, S.A.,
INSTITUCIÓN DE BANCA MÚLTIPLE;
GARCÍA GONZÁLEZ Y BARRADAS
ABOGADOS, S.C.; GHL INVESTMENTS
(EUROPE) LTD.; JOHN FREDRIKSEN;
KRISTAN BODDEN; MARITIME
FINANCE COMPANY LTD.; NOEL
BLAIR HUNTER COCHRANE, JR; ORO
NEGRO PRIMUS PTE., LTD.; ORO
NEGRO LAURUS PTE., LTD.; ORO
NEGRO FORTIUS PTE., LTD.; ORO
NEGRO DECUS PTE., LTD.; ORO NEGRO
IMPETUS PTE., LTD.; PAUL MATISON
19-01294-scc      Doc 43-1    Filed 10/10/19 Entered 10/10/19 14:34:01            Attachment A
                                - Proposed Order Pg 3 of 4



LEAND, JR.; ROGER ALAN BARTLETT;
ROGER ARNOLD HANCOCK; SEADRILL
LIMITED; SHIP FINANCE
INTERNATIONAL LTD.; and DOES 1-100

                      Defendants.


       [PROPOSED] ORDER AUTHORIZING ALTERNATIVE SERVICE ON
     DEFENDANTS DEUTSCHE BANK MÉXICO, S.A. AND ANDRES ANTONIUS

       WHEREAS, on October 10, 2019, Fernando Perez Correa Camarena, in his capacity as

foreign representative (“Foreign Representative”) of both Integradora de Servicios Petroleros Oro

Negro, S.A.P.I. de C.V. and Perforadora Oro Negro, S. de R.L. de C.V., filed a motion for entry

of an Order authorizing alternative service on Defendants Deutsche Bank México, S.A., Institución

de Banca Multiple (“Deutsche”) and Andres Constantin Antonius-González (“Antonius”) [ECF

No. 43].

       WHEREAS, from June 23 to 29, 2019, the Foreign Representative emailed the Summons

and Complaint to counsel, officers and directors for Deutsche, and sent via email, WhatsApp,

Facebook Messenger and text message the Summons and Complaint to Antonius.

       WHEREAS, the Foreign Representative received delivery confirmations for several of its

communications to Deutsche and Antonius attaching the Summons and Complaint, and these

communications comport with due process for service, as they were reasonably calculated, under

the circumstances, to apprise Deutsche and Antonius of the pendency of the action and afford these

Defendants an opportunity to present their objections.

       Based on the foregoing, and pursuant to Federal Rule of Bankruptcy Procedure 7004 and

Federal Rule of Civil Procedure 4, it is hereby ORDERED AS FOLLOWS:




                                                2
19-01294-scc      Doc 43-1      Filed 10/10/19 Entered 10/10/19 14:34:01             Attachment A
                                  - Proposed Order Pg 4 of 4



       1.      Deutsche and Antonius have been served with the Summons and Complaint as of

the date of this Order and may not object to service, but keep all defenses or objections to the

lawsuit, the Court’s jurisdiction, and the venue of the action.

       2.      Deutsche and Antonius shall respond to the Complaint within 30 days of this Order,

unless such day falls on a weekend or a holiday, in which case their response shall be due on the

following business day.

       3.      Plaintiffs shall file their opposition to any motion(s) to dismiss the Complaint by

Deutsche and Antonius within 30 days of such motion(s), unless such day falls on a weekend or a

holiday, in which case the opposition shall be due on the following business day.

       4.      Deutsche and Antonius shall file any reply in support of any motion(s) to dismiss

the Complaint within 21 days of Plaintiffs’ opposition to such motion(s), unless such day falls on

a weekend or a holiday, in which case the reply shall be due on the following business day.



       ENTERED this            day of                                      , 2019.

                                              SO ORDERED



                                              THE HONORABLE SHELLEY C. CHAPMAN
                                              United States Bankruptcy Judge




                                                  3
